UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2012 DONALDSON COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 1-7891 41-0222640 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) 1400 West 94th Street Minneapolis, MN 55431 (Address of principal executive offices) (Zip Code) (952) 887-3131 Registrants telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events and Regulation FD Disclosure On November 16, 2012, Donaldson Company, Inc. (the Company) announced that the Companys Board of Directors declared a regular cash dividend of 9 cents per share, payable December 21, 2012 to shareholders of record as of December 6, 2012. As of October 31, 2012, there were approximately 148,800,000 shares outstanding. The current declaration is the 229 th consecutive quarterly cash dividend paid by Donaldson over a time span of 57 years. A copy of the press release that discusses these matters is filed as Exhibit 99.1 to, and incorporated by reference in, this report. Item 9.01.Financial Statements and Exhibits. (c)Exhibits. Press Release, dated November 16, 2012, issued by Donaldson Company, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: November 16, 2012 DONALDSON COMPANY, INC. By: /s/Norman C. Linnell Name: Norman C. Linnell Title: Vice
